DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
  
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claim 1, the phrase “contains therein one sleeve” in line 18 is unclear whether “one sleeve” refers to one sleeve of the two first sleeves, or one sleeve of the second sleeves.
 Regarding claim 1, the phrase “the foregoing components” in line 23 is unclear which components are encompassed by “foregoing components”.
 The remaining claims are rejected due to dependence on a rejected base claim.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Su (TWM 281619, machine-translated copy attached herewith) in view of Murphy (US 2,638,089) and Lamore (US 2009/0112137).
Regarding claim 8, Su discloses a massage device, comprising: 
a massage stick, which includes two handle tubes (first tubes 21) and at least one massage tube (second tube 22) rotatably mounted between the two handle tubes (rotatably mounted on rod 3).
Su does not disclose a rack, which includes two lateral supports each defining a plurality of recesses positioned at different heights, wherein the massage stick is allowed to place across the two lateral support such that the handle tubes thereof are partly received in two recesses respectively defined at the two lateral supports and fitted thereon with two retainers each snapped into two grooves of the corresponding recess, so that the massage stick is installed horizontally on the rack.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massage device of Su to include a rack, which includes two lateral supports each defining a plurality of recesses positioned at different heights, wherein the massage stick is allowed to place across the two lateral support such that the handle tubes thereof are partly received in two recesses respectively defined at the two lateral supports, as taught by Murphy, for the purpose of allowing a user to use the massage roller on themselves without requiring another person to roll the massage roller on them; and to further modify Su to include two retainers each snapped into two grooves of the corresponding recess, so that the massage stick is installed horizontally on the rack, as taught by Lamore, for the purpose of locking the massage stick in place when positioned on the rack.
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Su (TWM 281619, machine-translated copy attached herewith) in view of Murphy (US 2,638,089) and Lamore (US 2009/0112137), and further in view of Stock (US 2014/0358050).
Regarding claim 9, modified Su discloses a massage tube, but does not disclose the device further comprising an accessory kit that includes at least one massage cylinder and a plurality of bushings each configured to have at least one engagement surface tapering off towards one end thereof, the massage cylinder capable of being fitted around the massage tube, one or more bushings capable of being fitted around the massage tube and inserted between the massage cylinder and the massage tube, so that the massage cylinder is fixed onto the massage tube.
However, Stock teaches (Fig. 1-4) a massage device including an accessory kit that includes at least one massage cylinder (massage wheels 28) and a plurality of bushings (wheel hubs 34), each configured to have at least one engagement surface (central ring portion of hub 34) tapering off towards one end thereof (diameter tapers from the central ring to each end of the hub 34), the massage cylinder capable of being fitted around the massage tube (cylinder 28 fit over massage tube 31), one or more bushings capable of being fitted around the massage tube and inserted between the massage cylinder and the massage tube (see Fig. 4), so that the massage cylinder is fixed onto the massage tube (paragraphs [0035] and [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massage device of modified Su to include an accessory kit that includes at least one massage cylinder and a plurality of bushings each configured to have at least one engagement surface tapering off towards one end thereof, the massage cylinder capable of being fitted around the massage tube, one or more bushings .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Su (TWM 281619, machine-translated copy attached herewith) in view of Murphy (US 2,638,089) and Lamore (US 2009/0112137) and Stock (US 2014/0358050), and further in view of Liao (US 2018/0353370).
Regarding claim 10, modified Su discloses each of the bushings defines a groove along a full length thereof (groove formed between the smallest ring and medium ring of hub 34) and a slit opposite to the groove (central ring of hub 34 includes a plurality of slits, positioned opposite of the groove). Su does not disclose the massage cylinder is provided with a toothed portion at an inner surface thereof.
However, Liao teaches (Fig. 2-3) a massage cylinder (11) and a bushing (10), wherein the massage cylinder is fitted around the bushing (see Fig. 2), wherein the massage cylinder is provided with a toothed portion (teeth 111) at an inner surface thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massage cylinder of modified Su to include a toothed portion at an inner surface thereof, as taught by Liao, for the purpose of providing improved secureness of the massage cylinder to the respective bushing.
  
Allowable Subject Matter
 Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
 The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose, either alone or in combination, the specific structural and functional limitations of the massage device of claim 1 such that the massage device comprises two handle tubes, two massage tubes, eight bearings, two first sleeves, two second sleeves, three separation rings, and two nuts, the eight bearings are fitted around the rod such that each of the handle tubes and the massage tubes contains therein two bearings that abut the steps formed therein; the two first sleeves are fitted around the rod such that each of the handle tubes contains therein one sleeve located between two bearings fitted therein; the two second sleeves are fitted around the rod such that each of the massage tubes contains therein one sleeve located between two bearings fitted therein; each handle tube formed with two steps at an inner surface thereof; each massage tube formed with two steps at an inner surface thereof; the three separation rings are fitted around the rod and each located between two adjacent tubes of the handle tubes and the massage tubes, wherein each separation ring abuts two bearings respectively fitted in the adjacent tubes.
The closest prior art of record are: Su (TWM 281619, machine-translated copy attached herewith), Albert (US 3184234 A), Stock (US 2014/0358050), Boetigger (US 5364324 A), Bountourak (US 6,398,694), and Olshansky (US 20170231862).
While the above-mentioned references are related to the claimed invention, they do not disclose, either alone or in combination, the limitations of the massage device of claim 1. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Albert (US 3,184,234) discloses a massage device having 3 separators.
Beck (US 8,801,579) discloses a massage device comprising a massage roller and rack.
Boetigger (US 5364324 A) discloses a massage device having 3 separators.

Olshansky (US 20170231862) discloses a massage device comprising a massage stick and a rack.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785